Name: COMMISSION REGULATION (EC) No 518/95 of 8 March 1995 fixing, for February 1995, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  financial institutions and credit
 Date Published: nan

 9. 3. 95 PENI Official Journal of the European Communities No L 53/15 COMMISSION REGULATION (EC) No 518/95 of 8 March 1995 fixing, for February 1995, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector whereas that specific rate must be fixed each month for the previous month ; Whereas application of these provisions will lead to the fixing, for February 1995, of the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the various national currencies as indi ­ cated in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EC) No 283/95 (2), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 150/95 (4), Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector (^ as last amended by Regulation (EC) No 2926/94 (*), and in particular Article 1 (3) thereof, Whereas Article 1 (2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 is to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conversion rates applicable during the month of storage ; HAS ADOPTED THIS REGULATION : Article 1 The specific agricultural conversion rate to be used to convert the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 into each of the national currencies for February 1995 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 March 1995. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 34, 14. 2. 1995, p. 3 . (3) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 22, 31 . 1 . 1995, p. 1 . 0 OJ No L 159, 1 . 7. 1993, p. 94. if) OJ No L 307, 1 . 12. 1994, p. 56. No L 53/16 Hen I Official Journal of the European Communities 9 . 3 . 95 ANNEX to the Commission Regulation of 8 March 1995 fixing, for February 1995, the specific agricultural conversion Mite for the amount of the reimbursement of storage costs in the sugar sector Agricultural conversion rates ECU 1 = 40,8337 Belgian and Luxembourg francs 7,74166 Danish kroner 1,94962 German marks 295,116 Greek drachmas 164,115 Spanish pesetas 6,61023 French francs 0,808959 Irish punt 2 011,64 Italian lire 2,19672 Dutch guilders 13,7190 Austrian schillings 198,202 Portuguese escudos 5,88000 Finnish marks 9,30174 Swedish kroner 0,795755 Pound sterling